Case:21-13328-MER Doc#:117 Filed:08/23/21 Entered:08/23/21 10:49:02 Pagel of 16

Fill in this information to identify the case:
Debtor Name SUMMit Family Restaurants Inc

United States Bankruptcy Court for the: District of Colorado

) Check if this is an
amended filing

 

 

Official Form 425C

 

Monthly Operating Report for Small Business Under Chapter 11 12117

Month: July - 31, 2021 Date report filed: 08/20/2021
MM/DD/YYYY

Line of business: Restaurant NAISC code: 722511

In accordance with title 28, section 1746, of the United States Code, | declare under penalty of perjury
that | have examined the following small business monthly operating report and the accompanying
attachments and, to the best of my knowledge, ir documents are true, correct, and complete.

Responsible party: Ron AM
Original signature of responsible party A

t+

Printed name of responsible party Ron Dowdy

ee 1. Questionnaire

Answer all questions on behalf of the debtor for the period covered by this report, unless otherwise indicated.

 

 

 

Yes No N/A

if you answer No to any of the questions in lines 1-9, attach an explanation and label it Exhibit A.
1. Did the business operate during the entire reporting period? F 4 -l
2. Do you plan to continue to operate the business next month? wi Q) U)
3. Have you paid all of your bills on time? Fi QO Q
4. Did you pay your employees on time? wi Q O
5. Have you deposited all the receipts for your business into debtor in possession (DIP) accounts? Fi a) a
6. Have you timely filed your tax returns and paid all of your taxes? wi Q) )
7. Have you timely filed all other required government filings? P| = Q)
8. Are you current on your quarterly fee payments to the U.S. Trustee or Bankruptcy Administrator? Q Q) F
9. Have you timely paid all of your insurance premiums? wi Q) Q

If you answer Yes to any of the questions in lines 10-18, attach an explanation and label it Exhibit B.
10. Do you have any bank accounts open other than the DIP accounts? L) w 4
11. Have you sold any assets other than inventory? CJ Wd QO)
12. Have you sold or transferred any assets or provided services to anyone related to the DIP in any way? L) wi L)
13. Did any insurance company cancel your policy? C) wi Q
14. Did you have any unusual or significant unanticipated expenses? Q) wi Q
15. Have you borrowed money from anyone or has anyone made any payments on your behalf? Q) Ww 4
16. Has anyone made an investment in your business? Q wi Q)

Official Form 425C Monthly Operating Report for Small Business Under Chapter 11 page 1
Case:21-13328-MER Doc#:117 Filed:08/23/21 Entered:08/23/21 10:49:02 Page2 of 16

 

 

 

 

Debtor Name SuUMmit Family Restaurants Inc Case number 2:21-bk-13328-MER
17. Have you paid any bills you owed before you filed bankruptcy? Cj wi Q
18. Have you allowed any checks to clear the bank that were issued before you filed bankruptcy? S| d a)
a 2. Summary of Cash Activity for All Accounts
19. Total opening balance of all accounts
pens $ 833,818.00

This amount must equal what you reported as the cash on hand at the end of the month in the previous
month. If this is your first report, report the total cash on hand as of the date of the filing of this case.

20. Total cash receipts

Attach a listing of all cash received for the month and label it Exhibit C. Include all
cash received even if you have not deposited it at the bank, collections on
receivables, credit card deposits, cash received from other parties, or loans, gifts, or
payments made by other parties on your behalf. Do not attach bank statements in
lieu of Exhibit C.

Report the total from Exhibit C here. $__ 3,246.00

21. Total cash disbursements

Attach a listing of all payments you made in the month and label it Exhibit D. List the
date paid, payee, purpose, and amount. Include all cash payments, debit card
transactions, checks issued even if they have not cleared the bank, outstanding
checks issued before the bankruptcy was filed that were allowed to clear this month,
and payments made by other parties on your behalf. Do not attach bank statements

in lieu of Exhibit D.
in lieu of Exhibit D =; 204,258.00
Report the total from Exhibit D here.

22. Net cash flow

+ ¢-201,012.00
Subtract line 21 from line 20 and report the result here.

This amount may be different from what you may have calculated as nef profit.

23. Cash on hand at the end of the month

Add line 22 + line 19. Report the result here.
= 3 632,806.00
Report this figure as the cash on hand at the beginning of the month on your next operating report —

This amount may not match your bank account balance because you may have outstanding checks that
have not cleared the bank or deposits in transit.

ae :. Unpaid Bills

Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but
have not paid. Label it Exhibit E. Include the date the debt was incurred, who is owed the money, the
purpose of the debt, and when the debt is due. Report the total from Exhibit E here.

 

24. Total payables $ 0
(Exhibit E)

 

Official Form 425C Monthly Operating Report for Small Business Under Chapter 11 page 2
Case:21-13328-MER Doc#:117 Filed:08/23/21 Entered:08/23/21 10:49:02 Page3 of 16

Debtor Name SUMMmit Family Restaurants Inc Case number 2:21-bk-13328-MER

Ba 4. Money Owed to You

Attach a list of all amounts owed to you by your customers for work you have done or merchandise you
have sold. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F.
Identify who owes you money, how much is owed, and when payment is due. Report the total from
Exhibit F here.

25. Total receivables 5 0.00
(Exhibit F)

Sa 5. Employees

 

 

 

 

 

 

 

26. What was the number of employees when the case was filed? 0
27. What is the number of employees as of the date of this monthly report? a
| Professional Fees
28. How much have you paid this month in professional fees related to this bankruptcy case? $ 9
29. How much have you paid in professional fees related to this bankruptcy case since the case was filed? $ 0
30. How much have you paid this month in other professional fees? $ 0
31. How much have you paid in total other professional fees since filing the case? $ 0
Be 7. Projections
Compare your actual cash receipts and disbursements to what you projected in the previous month.
Projected figures in the first month should match those provided at the initial debtor interview, if any.

Column A Column B Column C

Projected — Actual = Difference

Copy lines 35-37 from Copy lines 20-22 of Subtract Column B

the previous month's this report. from Column A.

report.
32. Cash receipts gs 2,000.00 - gs 3,246.00 = 3 1,246.00
29. ‘Cael dlabarsenanté g 175,000.00 — gs 204,258.00 = g¢ -29,258.00
34. Net cash flow g-173,000.00 — ¢-201,012.00 g -28,012.00
35. Total projected cash receipts for the next month: ¢__ 3,000.00
36. Total projected cash disbursements for the next month: - 5 280,000.00
37. Total projected net cash flow for the next month: =, -277,000.00

 

Official Form 425C Monthly Operating Report for Small Business Under Chapter 11 page 3
Case:21-13328-MER Doc#:117 Filed:08/23/21 Entered:08/23/21 10:49:02 Page4 of 16

Debtor Name Summit Family Restaurants Inc Case number 2:21-bk-13328-MER

a 8. Additional Information

If available, check the box to the left and attach copies of the following documents
wi 38. Bank statements for each open account (redact all but the last 4 digits of account numbers).

39. Bank reconciliation reports for each account.

Q
() 40. Financial reports such as an income statement (profit & loss) and/or balance sheet.
(CJ 41. Budget, projection, or forecast reports.

Q

42. Project, job costing, or work-in-progress reports.

Official Form 425C Monthly Operating Report for Small Business Under Chapter 11 page 4
Case:21-13328-MER Doc#:117 Filed:08/23/21 Entered:08/23/21 10:49:02 Page5 of 16

Summit Family Restaurants Inc.
Official Form 425C

Monthly Operating Report for Small Business Under Chapter 11
Exhibits

Exhibit A

None

Exhibit B

None

Exhibit C

Attached a listing of all cash received for the month:

Cash Sales
Net Credit Card Sales

Exhibit D
Listing of all payments made in the month:

Date Paid Payee

Total

7/1/2021 Regions Bank
7/1/2021 PR Office America
7/2/2021 BSV LAMONT JCRS LLC
7/8/2021 Regions Bank
7/8/2021 PR Office America
7/12/2021 LAMAR STATION
7/14/2021 WINDSTREAM
7/14/2021 GATEKEEPERS FIRE
7/14/2021 CASA BONITA
7/14/2021 KATIE WOOLEY
7/14/2021 REPUBLIC SERVICES
7/16/2021 ARS MECHANICAL
7/19/2021 Regions Bank
7/19/2021 PR Office America
7/23/2021 SYSCO FOOD
7/23/2021 NCR
7/23/2021 XCEL ENERGY-GAS
7/23/2021 XCEL ENERGY-ELECTRIC
7/28/2021 City of Lakewood
7/30/2021 Regions Bank
7/30/2021 PR Office America
7/30/2021 Regions Bank

Exhibit E

Listing of all debts incurred since filing bankruptcy but have not been paid:

Date Incurred Payee

None

Exhibit F

None

Purpose
Wire Fee
PR & PR Tax
Rent & Cam
Wire Fee
PR & PR Tax
Utility
Utility
Repairs
Petty Cash
POS

Utility
Repairs
Wire Fee
PR & PR Tax
Supplies
POS

Utility
Utility

Sales Tax
Wire Fee
PR & PR Tax
Monthly Fee

Purpose

1,478.87 Deposit in Transit

1,767.10

3,245.97

Amount
25.00
36,444.78
55,967.90 Cleared 7/09/2021
25.00
1,245.10
119.00 Cleared 7/19/2021
142.38 Cleared 7/22/2021
1,332.70 Cleared 7/19/2021
46.14 Has not cleared
662.38 Cleared 7/20/2021
938.72 Cleared 7/19/2021
1,620.65 Cleared 7/21/2021
25,00
44,458.52
1,174.85 Cleared 7/27/2021
1,000.00 Cleared 7/28/2021
2,167.35 Cleared 7/27/2021
6,225.02 Cleared 7/28/2021
39.96
25.00
50,560.99
12.00

204,258.44

Due Date Amount
Case:21-13328-MER Doc#:117 Filed:08/23/21

Regions Bank
Orange City Office
2626 Emerprise Roac
Orange City. Fi. 32765

SUMMIT FAMILY RESTAURANT INC
DEBTOR IN POSSESION

PO BOX 938

DELAND FL 32721-0938

Entered:08/23/21 10:49:02

 

Pageé of 16

ACCOUNT #  (@aRamlF7779
082

Cycle 28
Enciosures Q

Page of 2

 

 

LIFEGREEN BUSINESS CHECKING

duly 1 2024 through July 30 2027

 

 

 

 

 

 

 

 

 

 

 

SUMMARY

Beginning Balance $647,025.63 Mirumum Balance $630 949

Deposits & Credits $513.37 + Average Balance $737 137

Withdrawals $132,836 72

Fees $50.00 -

Automatic Transfers $0.00 +

Cracks Converted $7 163 74

Checks $76, 538 75

Ending Balance $630,949.79 |
O76 Deposit - Thank You 138 00
O7716 Deposit . Thank You 375 37

Total Deposits & Credits $513.3
WITHDRAWALS
O7/01 Bank Debit 36 444 78
07/08 Bank Debit 26 39
07/08 Bank Debit 66 98
07/08 Bank Debit 1 245 10
O79 Wire Transfer First Premier 44 458 52
07/28 Lakewood Tax Summit Family 467807480 39 96
07/30 Wire Transfer Natianal Payme 50 560 99
Total Withdrawa's $132 836 72

Orns Wire Transfer Wire Fee
07130 Vivre Transfer Wire Fee

Tota! Pees

 

 

 

For all your banking needs, pisase call Regions Priority Banking Center at 1-860-761-2265
or visit us on the Internet at www.regions.com. (TTY/TDD 4-800-374-5791)

Thank You For Banking With Regions!

Lennee

262° Regens dark Member PD)

 Adioans sutvect to cred approval
Case:21-13328-MER Doc#:117 Filed:08/23/21 Entered:08/23/21 10:49:02 Page7 of 16

Regions Bank
Onange City Office
2626 Enterprise Road
Orange City. FL 32763

SUMMIT FAMILY RESTAURAN?) INC

DEBTOR IN POSSESION

eteacuease ACCOUNT # epee 779
DELAND FL 32721-0938

O92

Cycle v6
Enclosures u
Page 2 of 3

 

 

 

 

 

 

 

Date Cneck No Description of Check Payment
OF/49 7405 Ailied Waste Svc Check Pyrrnt
OrM28 TZ Xceitnergy Xcelenergy 972080747571016

 

Total Checks Converted

Checks that are converted by a merchant to an electronic withdrawal are not returned to Regions [herefore |f you receve
check enciosures or check :mages with your rnonthiy staternent, checks listed above are not inciuded with this statement

 

 

 

 

Date unt Date __ _Gheck No a Amount
07108 2,035 00 OrAg 1102 1.332 70
67/08 9 360 00 O7/20 1104 * 662 34
07/06 255 30 O72" 1706 * 1,620 65
OF? 76% 24 OFe7 ‘Oy 17/485
97/09 55.967 30 O7/28 116" 1¢
O79 :” 449 00 O7f27 ti 2787 46
O7f22 142 38

 

Tota’ Checks $76 S38 Fs

~ Break in Check Number Sequence Missing items may appear in the “Checks Converted by Merchant to Ciectroric
Withdrawals” section of the statement

 

 

  

 

Date ___ Balance Date _ Balance: Date _ on Balance
o7/04 870 580 85 G76 744 442 31 OF/22 692 142 96
07/08 810,326.55 O7Nng 694 566 37 727? 688 800 76
OrO7 809 564.37 O70 693 905 99 681 535 /8
O7/08 806.196 B4 OFF 692,285 34 630 949 79
O7/0g i4Q G28 94

 

 

You may request account disclosures containing
terms, fees, and rate information (if applicable)
for your account by contacting any Regions office.
Case:21-13328-MER Doc#:117 Filed:08/23/21 Entered:08/23/21 10:49:02 Pages of 16

Page 3 of 3
Easy Steps to Balance Your Account 4a List any checks payments transfers or other
4 withdrawais from your account that are mot or
Checking this staternent
Aceaourt
| i Check
; 4 | Write here the amount shown on 8 | Kis Amount
| | statement for ENDING BALANCE J ene !

2 Enter any deposits which have not been $ i |

_ credited on this statement L + |

t
3 ~—s Totai lines 1 & 2 | $ 7
4 Enter total from 4a &

(column on ight side of page}

5 Subtract line 4 from line 3 3
This should be your checkbook balance =

nw A A eo es Pe oe a le

Total Enter in
Line 4 at Left

ine law requv¥es you to use “reasonable care and prompiness’ in examining your bank statement and ary checks sent with it and fo report io the Bank an
unauthonzed signature (i.e a forgery). any alteration of a check, of any unauthonzed endorsement. You must report any forged signatures alterations of forged
endorsements to the Bank within the tune periods specified under the Deposit Agreement. if you de not da this. the Bank will pot be liable to you for the losses or
claims arising from ihe forged signatures, forged endargerments or alterations, Please see the Deposit Aqreemmen! for further explanation of your responsibirhes
with regard to your statement and checks A copy of our current Deposit! Agreement may be requested at any of our branch locations

Summary of Ow Ertor Resolution Procedures
in Case of Errors or Questians About Your Electroni: Transfers
Telephone us toll-ree al 1-800-734-4667
orwrte us al
Regions Chectronc Funds Transter Services
Post Office Box 473
Girringham, Aabama 35204

Meese cantact Regions as socn as you can. it you think your statement is wrong ar if you Need more information aboul a transter listed on your statement We
must hear from you no later than sixty (60) days after we sent the FIRST staternent on which the problem or error appeared
£1) Tell us your pame ang account number
(2) Descnbe the error or the transfer you are unsure about anc explain as clearly as you can why you believe is an error or why you need more information
(3) Tellus the dollar amount of the suspected error
if you fell us verbally we may require that you send us your complaint ar question im writhg within ten (10) business days

We will determine whether an error occurred within ten (10) business days after we hear from you and will correct ary erro: promptly if we need mare time
however, we may take up to forty-five (46) days to investigate your complamt a question (ninety (90) gays for POS transactions ar for transfers inibated outside of
ihe United States) we decide to do this, we will credit your account within fen (70) business days for the amount you think 1s in error If after the investigatian
we determine that oo bank error occurred. we will debit your account to the extent previous’y credited if we ask you fo pul your complaint in writing and we do noi
tecelve i within ten (10) business days. we may no! credit your account

New Accounts- 1! an alleged error occurred within thirty (30) days after your first deposit to your account was made. we may have up to ninety (90) days to
inveshgale your campiaint provided we credit your account within iwenty (20) business days tor the amount you think is in error

‘owe decide there was oc erro: we will send you a written explanation within three (@) business days after we finish out investigation You may ask for copes ot
the documents that we used ip aur investigation

FOR QUESTIONS CONCERNING THIS STATEMENT OR FOR VERIFICATION OF A PREAUTHORIZED DEPOSIT PLEASE CALL 1-B00-REGIONS
(734-4667) OR VISIT YOUR NEAREST REGIONS LOCATION

ADJ Adjustment Ri. Return Her CR. Creat SC. Service Charge OD Overdrawr
EB. Electronic Banking NSF . Nonsufficent Funds APY. Annual Percentage Yield PWT Federal Withhoiding Tax “Break in Number Sequerice
Case:21-13328-MER Doc#:117 Filed:08/23/21

Regions Bank
/ Orange City Office
fb a PO 2626 Enterprise Roa
Orange City, FL 32763

  

MiT FAMILY RESTAURANT INC
DEBTOR IN POSSESION

Entered:08/23/21 10:49:02 Page9 of 16

 

 

 

 

 

 

 

 

 

 

 

 

For all your banking needs, please call Regions Priority Banking Center at 1-800-761-2265

or visit us on the internet at www regions.com. (TTY/TDD 1-800-374-5791)

Thank You For Banking With Regions!

LENEEA 2001 Regions Hank Merbe: FDIC. All ioans submect te cred approva

FO BOX 938 INS PRIORITY BANKING
DELAND FL 32721-0938
ACCOUNT # pee 7795
O92
Cycie 26
Enclosures Q
Page tata
LIFEGREEN BUSINESS CHECKING
July 7, 2021 through July 30, 2027
Beginning Balance $906.46 Minimum Balance $958
Deposits & Credits $1 767 10 + Average Balance $1 723
Withdrawa's $0 00
Fees $12.60 -
Automatic Transters $0 60 +
Checks $0 00
Ending Balance $2,661.56 |
07104 Square Inc 216701p2 Summit Family 52 $2
O7 102 Square Inc 21C702p2 Summit Family 58 23
O7/06 Square inc 210706p2 Summit Family 27 22
97/06 Square Inc 210705p2 Summit Farmuly 76 38
C706 Square Inc 210705p2 Summit Family 8317
O70? Square inc =. 270 707 p2 Summit Family 144)
07/08 Square Inc 210708p2 Summit Farniy 25.35
7709 Square Inc 270709p2 Summit Family £5.91
O7/12 Square Inc 270712n2 Summit Family 42.78
ort Square Inc =. 2407 12p2 Summit Family 169 46
O73 Squareinc  240713p2 Summit Family 12 36
Orit4 Square inc 21071462 Summit Family 13.30
O7/15 Square Inc 21C718p2 Summit Family 55 4?
O76 Square Inc 2107 16p2 Summit Farniy 12 46
7/49 Square Inc 210718p2 Summit Family 140 63
O79 Square Inc 270719p2 Summit Family 293 34
07/20 Square Inc 270720p2 Summit Farnily 92 46
O72 4 Square inc  210721p2 Summit Family 60 14
O72 Square Inc 210722p2 Summit Family 19 38
07/23 Square Inc 240723p2 Summit Family 56 65
O7/26 Square inc 210726p2 Summit Family 6412
O7 126 Square inc 27072602 Summit Family 65 02
ONT Square inc 27072762 Summit Family 99 48
07/28 Square inc 21072852 Summit Family 33 94
o7/29 Square Inc 210729p2 Summit Famiiy 52 54
Case:21-13328-MER Doc#:117 Filed:08/23/21

Regions Bank
Orange City Office
2626 Enterprise Road
Orange City, FL 32768

SUMMIT FAMILY RESTAURANT INC
GEBTOR N POSSESION

PO BOX 93¢

DELAND FL 32721-0938

Entered:08/23/21 10:49:02

ACCOUNT #

& yole
Enclosures

Page

Page10 of 16

 

 

 

 

 

 

 

 

 

 

 

07/30 Square inc 2107 30p2 Summit Family 87 44
Total Deposits & Credits $1 767 10

o7a0 Monthly Fee we

bate ca BANC Balance | Balance

07701 958 98 | S27? 25

OFM 1.017 24 1 S40 65

C706 1 202 98 1 886 02

OOF 1217 39 + 608 48

67/08 1 242 74 2,042 45

OFS 1,302.65 O7120 2134.85

O72 1514 89 O72 #194 99

 

 

 

 

You may request account disclosures containing
terms, fees, and rate information (if applicable)
for your account by contacting any Regions office.
Case:21-13328-MER Doc#:117 Filed:08/23/21 Entered:08/23/21 10:49:02 Page11 of 16

Page jof3
Easy Steps to Balance Your Account 4a List any checks. payments. transfers or other
withdrawals from your account that are not on
Checking this statement
—— Account
i | Write here the amount shown on $ | oe Arena
statement for ENDING BALANCE i oe chat ne — ata an
| 2 | Enter any deposits which have notbeen —$
| chadited on this statement + $
t i j
L ; | Ls
3 Total lines 1 & 2 $ | i $
bo, NK
4 | Enter total from 4a $ po $
(column on night side of page) "§
i §
5 Subtract jine 4 from line 3 $s §
Ths should be your chackbook balance I ts
| $
4

Totai Enter in
Line 4 af Left

"he law requires you to use “reasonable care and promptness” in exarnining your bank slaternent and any checks sent with it and to report te the Bank ar
unauthonzed signature (ie. a forgery), any alteration of a check of any unauihoriged endorsement You must report any forged siqnatures. alterations or forged
endorsements to the Bank within the time periods specified under the Deposit Agreement if you de not do this the Bank will not be liable te you for the lasses or
claims afising from the forged signatures, torged endorsements or alterations. Please see the Deposit Agreement for further explanation of your responsitelihes
with regard to your statement and checks A copy of our current Deposit Agreement may be requested al any of our branch locahons

Summary of Our Error Resolution Procedures
in Case of Errors or Questions About Your Electronic transfers
Telephone us fol tee af 1-800. /34- 46867
or wnte Lis at
Regions Electronic Funds Transier Services
Post Office Box 473
Bamingnam. Alabama 25205

Please contact Regions as soon as you can, if you think your statemer? is wrang or it you need more information about a transter listed on your statement We
must hear fram you no later than sry (60) days after we sent the FIRST statement on which the problem or error appeared
(7) Tellus your name and account number
(2) Describe the error or the transfer you are unsure about and explain as clearly as you can why you believe itis ar error or why you need more intarmation
(3) Tellus the dolar amount of the suspected error
'tyou telf us verbally, we may require that you send us your complaint or question i writing within ten (10) pusiness days

We will determine whether an errar ocourred within ten (70) business days after we hear fram you anc will correct any error promptly if we need more ime
however we may take up to forty-five (45) days to investigate your complaint or question ininety (90} days for POS transactions or for transfers imitated outside of
the United States) {f we decide to do this we will crecit your account within ter (10) business days for the amount you fhink is in error Hf after the investigator:
we determine that no bank error occurred. we will debit your account to the extent previously credited |f we ask you 10 pul your comptaint in writing and we do not
rece ve ‘tovittun ten C10) business days we may not credit your account

New Accounts. If an alleged efror occurred within thirty (30) days affer your frst deposit io your account was made we may have up tc ninety (40) days tc
investigate your complaint provided we credit your account within twenty (20) business days for the amount! you think is in error

it we decide there was ne error we will send you a written explanation within three (3) business days afte: we finish our investigation You may ask for copies of
the cocurnerits that we used in our investigation

FOR QUESTIONS CONCERNING THIS STATEMENT OR FOR VERIFIGATION OF A PREAUTHORIZED DEPOSIT PLEASF OAIL 1 800-RF GIONS
(734-4867) OR VISIT YOUR NEAREST REGIONS LOCATION

ADJ Adjustment Ri Return iter CR - Credit SC . Service Charge OD - Overdrawn
FB Flectronic Banking NSF Nonsufficsent Funds APY Annual Percentage Yield FWT - Federal Withhoicing Tax “Break in Number Sequence
Case:21-13328-MER Doc#:117 Filed:08/23/21

Regions Bank
Orange City Office
2626 Enterpnse Road
Orange City, FL 32763

SUMMIT FAMILY RESTAURANT INC
DEBTOR IN POSSESION

PO BOX 938

DELAND FL 32721-0938

Entered:08/23/21 10:49:02 Page12 of

16

ACCOUNT # Cm 7752

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Og?
Cycie 26
Enciosures 6
Page TofS
LIFEGREEN BUSINESS CHECKING
July 7, 2021 through July 30, 2021
SUMMARY |
Beginning Balance $168.00 Minwnum Balance $0 |
Depasits & Credits $37 689 88 + Average Balance $74
VWithdrawais $37 B27 BB
Fees $50 06
Automatic Transfers $000 +
Checks $0 00
Ending Balance $0.00
O74 Deposit - Thank You 36 444 78
o7/0e8 Deposit - Thank You 1245 10
Total Deposits & Credits $37 689 a8
WITHDRAWALS
07104 Wire Transfer National Payme 36 444 75
o7/08 Wire Transfer National Payme 1.246 10
Ont Closing Withdrawal 138 06
Fotal Withdrawals $37 827 88
FEES
7/01 Wire Transfer Wire Fee
o708 Wire Transfer Wire Fee
Total Fees $50 00
Date Balance Bate 2 Balance Date ou... Balance
O7/01 163 06 07/08 138 06 Orns § 00

 

 

For ali your banking needs, please cail Regions Priority Banking Center at 1-800-761-2265
or visit us on the Internet at www.regions.com. (TTY/TDD 1-800-374-5791)

t=} Thank You For Banking With Regions!

LEHDES 262° Regions Bank Member FIC. Al inans subject te crad approval
Case:21-13328-MER Doc#:117 Filed:08/23/21 Entered:08/23/21 10:49:02 Page13 of 16

Regions Bank

S Grange City Office

as ' "4 2626 Enterprise Road
Grange City, © lL. 32763

SUMMIT FAMILY RESTAURANT ING

DEBTOR IN POSSESION ACCOUNT #

PO BOX 938
DELAND FL 32721-0938
Cycle
Enclosures

Page

mr 752

 

 

You may request account disclosures containing
terms, fees, and rate information (if applicable)
for your account by contacting any Regions office.
Case:21-13328-MER Doc#:117 Filed:08/23/21 Entered:08/23/21 10:49:02 Page14 of 16

Page 3of3
Easy Steps to Balance Your Account 4a List any checks payments, transfers or other
withdrawals from your account that are not ar
Checking this statement
Account
. i i Check
i Write nere the amount shown on 3 i No | Arecuutit |
_ Statement for ENDING BALANCE | feserecnmeceermencrte-tetnut ren —— Seem
| | cameneeacrin ny i |
2 Enter any deposits which have not been $
_ credited on this statement + |

ia
a
Fn Fw Hw Se SF HS HH ww

Total ines 1 & 2

 

4 | Enter total from 4a
(column on nght side of page) | :
5 Subtract ine 4 from tine 3 $

Ths should be your chackbook balance

Totai Enter ir
une 4 at Leff

The jaw requires you to use "reasonable care and promptness" in examiing your bank statement and any checks sent with | and te report to the Bank an
unauthorized signature (6 a forgery), any alteration of a check, or any unauthorized endorsement. You must feport any forged signatures alterations or forged
endorsements to the Bank within the time periods specified under the Deposit Agreement if yau do not do this, the Bank will not be liable to you for the losses oF
claims arising from the forged signatures, forged endorsements or alterations Please see the Deposit Agreement for further explanation of your responsibilities
with regard to your statement and checks A copy of our current Deposit Agreement may be requested at any of our hranch locations

Summary of Our Error Resaiution Procedures
in Case of Errors or Questions About Your Electronic Transfers
Telephone us toll-free at | 800-754-4687
ot write us at
Regions Electronic Funds Transfer Sennces
Past Office Hox 413
Birmingham, Alabama 35207

Piease contact Regions as scen as you can. if you think your statement is wrong or if you need mare information about a transfer isted on your slatement Ve
‘nusl heat from you no iater than sixty (60) days after we sent the FIRS statement on which the problem or error appeared
> Tel us your name and account number
i) Describe the error or the franster you are unsure about and explain as clearly as you can why you believe fis an error or why you Need more information
(3) Tel us the dollar armour of the suspected error
fyou tell us verbally, we may require that you send us your complaint or question in writing within ten (10) business days

Wwe will determine whether an error occurred within ten (10) business days after we bear from you and wil cofrect any error promptly if we need mare time
however we may lake up to forty-five (45) days to investigate your complaint ar question (ninety (90) Gays for POS transactions or for transfers mitiated outside of
the United States). it we decide to do this, we will credit your account within ten (10) business days for the amount you think «sm errer it afer the investigation
we determine that no bank error occurred, we will debit your account to the extent prewously credited if we ask you to pul your complaint in writing and we do not
receive 1 within ten (70) business days we may not credit your account

New Accounts. it an alleged error cecurred within thirty (30) days after your first deposit fo your account was made we may have up to ninety (G0) days te:
investigale your complaint, provided we credit your account within twenty (20) business days for the amount you think is in error

if we decide there was no error. we will send you a written explanation within three (3) business days after we finish our investigatian You may ask for copies of
the documents that we used in our investigation

FOR QUESTIONS CONCERNING THIS STATEMENT OR FOR VERIFICATION OF & PREAUTHORIZED DEPOS!T PLEASE CALL *-800-REGIONS
(734-4667) OR VISIT YOUR NEAREST REGIONS LOCATION

ADJ Adjustment Ri Retum item CR. Credit SC Serwee Charge OD Overdrawn
E68 Electrons Banking NSP Nonsufficient Funds APY Annual Peroantage Yield FWT Federal Vathholding Tax “Greak in Number Sequence

ree ee eer ee eer ee oe Cee ee
 

Case:21-13328-MER Doc#:117 Filed:08/23/21 Entered:08/23/21 10:49:02 Page15 of 16

Regions Bank
a, 4 Orange City Office
3 ‘yy 2626 Enterprise Road
Orange City, FL 32763

SUMMIT FAMILY RESTAURANT INC
DEBTOR IN POSSESION

PO BOX 838

DELAND FL 32721-0638

 

ACCOUNT # ae 7787

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

O92
Cycle 26
Enciosures 0
Page 1 of2
LIFEGREEN BUSINESS CHECKING
July 1, 2024 through July 30, 2027
SUMMARY
Beginning Balance $288.00 Mirumum Balance $i)
Deposits & Credits S87 37 + Average Baiance $187
Withdr awais $375 37
Fees $0 00
Automate Transfers $000 +
Checks $0 06
Ending Balance $0.00
DEPOSITS & CREDITS
OF 108 Deposit - Thank You 26 39 ,
07/08 Deposit - Thank You 50 98
Tota! Deposits & Credits $67 37
WITHDRAWALS
O7116 Closing Withdrawai 375.37
Date _ Balance _Date_ _.. BaIANCE
0708 S76 .37 O76 0.00

 

 

You may request account disclosures containing
terms, fees, and rate information (if applicabie)
for your account by contacting any Regions office.

 

For all your banking needs, please cal! Regions Priority Banking Center at 1-800-761-2265
or visit us on the internet at www.regions.com. (TTY/TDD 1-800-374-5791}

Thank You For Banking With Regions!

LEMER 2027 Regrons Bank Mercber FDI All oaets subject to credit approve
Case:21-13328-MER Doc#:117 Filed:08/23/21 Entered:08/23/21 10:49:02 Page1é6 of 16

 

Page 2 of2
Easy Steps to Balance Your Account 4a List any checks, payments transfers or other
: / withdrawais from vour account that are rot or
Checking this statement
Account
i Cneck
, 4 | Viete here the amount snown on 3 CS Amount
: statement for ENDING BALANCE i ee Tne |
| / | ———aa 1 :
2 Enter any deposits which have nctbeer =| § i.
credited on this staternent PH $
1 $
3 Total lines 1 & 2 $ i | $
- i i $
! $
4 Enter total from 4a $ $
foolumn on night side of page) : §
i$
i og Subtract ine 4 from line 3 g ig
This should be your checkbook balance = t ‘
\ 3
$
$

Total Enter in
Line 4 at Left

The law requires you lo use “reasonabie care and prompiness in examining your bank statement and any checks sent with i and to report fo the Bank an
unauthonzed signature {.e.. @ forgery), any alteration of a check, of any unauthorized endorsement. You must report any forged signatures allerahons or forgen
endorsements ta the Bank within the time periods specified under the Depasit Agreernen! | you do noi do fis, the Bank will cot be liable lo you for the losses ur
claims ansing from the forged signatures, forged endorsements of alterations Fiease see the Deposit Agreernent tor further explanation of your responsibilities
with regard to your stalement and checks. A copy of our current Deposit Agreernant may be requested at any of our Dranch locations

Surmunary of Gur ero Resoiutoen Procedures
in Case of Errors of Questions About Your Electranic Transters
Telephone us toll-free af 1-800-734-4667
of write us at
Regons Electronic Funds Transtar Services
Post Office Box 443
Birmingham, Alabama 35201

Please contact Regions as sour as you can, if you think your statement is wrong or if yau need More information aboul a transter listed on your stalernen| vive
must hear from you ne tater than sixty (60) days after we sent the FIRS! statement on whict ihe problem or error appeared
(1) Tellus your name and account number,
{2} Describe the error or the transfer you are unsure about and explain as clearly as you can why you believe (ts an error or why you need more information
(3) Tell us the dotiar amount of the suspected error
if you tell us verbally, we may require that you send us your complaint or question in wring within ter (10) business days

We wilt determine whether an error occurred within ten (10) business days after we hear from you and will corect any error promptly if we need more tree
however, we May take up fo forty-five (45) days to investigate your compiaint or questian (ninety (90) days for POS transactions or for ransters iniliated outside ut
ibe United States). if we decide to do this, we will credit your account within ter (70) business days for the ariount you think is > error if after the investigation
we celermine that no bank error occurred, we will debit your accourt io the exten! previously credited. if we ask you to put your complaint in writing and we do ou!
feceive ft within ten (10) nusiness days we may not credit your account

New Accounts: It an aileged error cccured within thirty (30) days afer your firs! depos to your account was made we tay hawe up io ninety (90) days tc
investigale your complaint, provided we credit your account within twenty (20) business days far the amount you think is in error

itwe deode there was ho error we will send you a4 written explanation witin three (3) business days after we fitush our mvestigaton You may ask le copies ot
ihe documents thal we used in our investigation

FOR QUESTIONS CONCERNING THiS STATEMENT OR FOR VERIFICATION OF A PREAUTHORIZELD DEPOSIT PLEASE CALL 1-B00-REGIONS
(734-4667) OF Visi F YOUR NEAREST REGIONS LOCATION

ADS - adjustment Ri. Return ten CR Great SC Service Charge Ho Overdrawn
=A Electronic Banking NSF Nonsufficeent Funds APY Annual Percentage Yiid FW - Federal Withholding | ax "Break in Number Seauence
